In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00105-CR



           BRODRICK WALKER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 102nd District Court
                Bowie County, Texas
            Trial Court No. 14F1032-102




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                MEMORANDUM OPINION
        Broderick Walker was convicted by a jury of two counts of aggravated sexual assault of a

child and was sentenced to imprisonment for life on both counts. Walker appeals.

       Walker’s appellate counsel filed a brief that outlined the procedural history of the case,

provided a detailed summary of the evidence elicited during the course of the trial court

proceedings, and stated that counsel found no meritorious issues to raise on appeal. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced on appeal. Anders v. California,

386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion with

this Court seeking to withdraw as counsel in this appeal. Counsel provided Walker with copies of

the brief, the appellate record, and the motion to withdraw. Counsel also informed Walker of his

right to review the record and file a pro se response.

       In response to counsel’s Anders brief, Walker has filed a pleading in which he (1) argues

that the complaint against him was defective because it was signed by a peace officer instead of

the victim, (2) asserts an actual innocence claim, and (3) claims that the Bowie County District

Attorney’s Office committed fraud and obstruction of justice by colluding with the Bowie County

Public Defender’s Office to conceal evidence allegedly exonerating him. After reviewing the

record, we find that these points are without merit.




                                                  2
         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record, and we agree with counsel that no arguable issue supports an appeal.

See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         In the Anders context, once we determine that the appeal is without merit and is frivolous,

we must either dismiss the appeal or affirm the trial court’s judgment. See Anders, 386 U.S. 738.

         We affirm the judgment of the trial court.1



                                                       Ralph K. Burgess
                                                       Justice

Date Submitted:            April 5, 2017
Date Decided:              April 20, 2017

Do Not Publish




1
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.

                                                           3